Dickey, J., dissenting: Iconcur in the opinion and judgment in so far as it holds that the demurrer in behalf of the county was properly sustained. But I think this declaration on its face shows a cause of action against the other defendants. The first count says they “ were possessed and had the supervision and control of a certain building ” which was then “being erected” for a court house by them, under their supervision and under their control, and that they “ wrongfully and negligently suffered the same to be and remain in an unsafe condition, by reason whereof the building fell and killed plaintiff’s intestate, who was lawfully upon the building, exercising due care.” I can not conceive that, to make this declaration good upon its face, plaintiff should allege that defendants’ possession, supervision and control were lawful. It is argued, from certain statements in other counts, that they did not have full power in relation to materials and plans. This may be true in point of fact, and may be good in defence on trial of facts, but this count says they had the possession, supervision and control, and that the wrong was of their negligence, while decedent used due care. If the county had been left out of the action and the building had not been alleged to be for a court house, I question whether any one would doubt the sufficiency of this count. I can not think these allegations vitiate it. It does not lie in the mouth of defendants, if it be true that they had possession and control, to say they had no lawful right to such possession or control.